Citation Nr: 0301708	
Decision Date: 01/29/03    Archive Date: 02/07/03

DOCKET NO.  02-07 185	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Buffalo, New York


THE ISSUE

Entitlement to a restoration of a 100 percent evaluation for 
the veteran's service-connected hypertensive heart disease.


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

Michael F. Bradican, Counsel




INTRODUCTION

The veteran had active service from September 1975 to 
September 1978.  

This appeal arises from a January 2002 rating action that 
reduced the veteran's evaluation for service connected 
hypertensive heart disease from 100 percent to 30 percent.  
The veteran filed a Notice of Disagreement with the decision 
in January 2002; the RO issued a Statement of the Case (SOC) 
in April 2002; and the veteran filed a Substantive Appeal in 
June 2002.

The RO has adjudicated the claim on appeal as one for an 
increased rating for hypertensive heart disease.  However, as 
the veteran perfected an appeal as to the reduction of the 
100 percent rating assigned for hypertensive heart disease, 
the Board has recharacterized the issue as stated on the 
title page of this decision.  For the reasons explained 
herein, characterization of the issue in this manner is not 
prejudicial to the veteran.  

FINDINGS OF FACT

1.  All notification and development action needed to render 
a fair decision on the issue on appeal has been accomplished.

2.  In May 1999, the RO granted an increased rating, to 100 
percent, for the veteran's hypertensive heart disease, 
effective from December 22, 1998; the evaluation was based on 
a February 1999 VA examination report.

3.  Following a VA examination in August 2001, the RO 
proposed reducing the veteran's evaluation for his service-
connected hypertensive heart disease from 100 percent to 
30 percent in October 2001.  In January 2002, the RO 
implemented the reduction, effective from April 1, 2002.

4.  When compared with medical findings that formed the basis 
for the increase, the August 2001 examination report and 
August 2000 stress test results clearly reflect improvement 
in the veteran's overall service-connected hypertensive heart 
disease. 


CONCLUSION OF LAW

As, the rating for the veteran's hypertensive heart disease 
was properly reduced from 100 percent to 30 percent, 
effective April 1, 2001, the criteria for restoration of the 
100 percent rating from that date have not been met.  38 
U.S.C.A. §§ 5107, 5112(b)(6) (West 1991 & Supp. 2002); 38 
C.F.R. §§ 3.105(e), 3.344(c), 4.1, 4.2, 4.14, 4.31, 4.117; 
Diagnostic Code 7007 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

At the outset, the Board notes that during the pendency of 
this appeal, the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was 
signed into law.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107 (West Supp. 2002).  This liberalizing law is applicable 
to this appeal.  See Karnas v. Derwinski, 1 Vet. App. 308, 
312-13 (1991).  To implement the provisions of the law, the 
VA promulgated regulations published at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2002).  The VCAA and implementing 
regulations essentially eliminate the concept of a well-
grounded claim.  38 U.S.C.A. § 5107(a) (West Supp. 2001); 
38 C.F.R. § 3.102 (2002).  They also include an enhanced duty 
on the part of the VA to notify a claimant of the information 
and evidence needed to substantiate a claim.  38 U.S.C.A. 
§ 5103 (West Supp. 2002).  In addition, they define the 
obligation of the VA with respect to its duty to assist the 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).  

Having considered the record in light of the duties imposed 
by the VCAA and the implementing regulations, the Board finds 
that all notification and development action needed to fairly 
adjudicate the claim for a restoration of a 100 percent 
rating for hypertensive heart disease has been accomplished.

In the April 2002 Statement of the case and the September 
2002 Supplemental statement of the case the veteran and his 
representative were furnished the pertinent laws and 
regulations governing this claim and the reasons for the 
denial.  Thus, the Board finds that they have been given 
sufficient notice of the information and evidence needed to 
substantiate the claim, and, as evidenced by the various 
letters soliciting information and/or evidence, have been 
afforded ample opportunities to submit such information and 
evidence.  There is no indication that there is any existing, 
potentially relevant evidence to obtain, the Board also finds 
that the statutory and regulatory requirement that VA notify 
a claimant which evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by VA 
is not at issue in this case.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002) (addressing the duties imposed by 
38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159).  The Board finds 
that VA's duty to notify has been met.

The Board also finds that all necessary development has been 
accomplished.  There is no outstanding hearing request.  The 
veteran has been afforded a comprehensive VA heart 
examination in August 2001, and medical treatment records 
dating from February 1998 to July 2002 have been associated 
with the claims file.  Significantly, neither the veteran nor 
his representative has identified, and the claims file does 
not otherwise indicate, any additional existing evidence that 
is necessary for a fair adjudication of the claim that has 
not been obtained.  

Under the circumstances, the Board finds that, at this 
juncture, adjudication of the claim for a restoration of a 
100 percent rating for hypertensive heart disease on the 
merits, without directing or accomplishing any additional 
notification and/or development action, poses no risk of 
prejudice to the veteran.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993).  The claim is ready to be considered on 
the merits.



Background

The RO granted service connection and assigned an initial 20 
percent evaluation in a rating decision dated in May 1979.  
In a rating decision dated in November 1983 the RO increased 
this evaluation to 30 percent.  In May 1999 the RO increased 
the evaluation to 100 percent.  

VA treatment records from the Massena Memorial Hospital North 
Country Veterans Clinic, dated in December 1997, reflects the 
veteran's report of employment as an electrician, which 
involves climbing ladders.  VA outpatient treatment clinic 
records, dated in February 1998, reveal the results of an 
echocardiogram examination.  It was noted that his left 
ventricular ejection fraction was 60 percent.

The report of a VA examination, dated in February 1999 
reflects the veteran's report of employment during the summer 
months as an electrician.  He complained of severe weekly 
severe headaches when he forgets to take his medication.  He 
denied complaints of chest pain, dyspnea, fatigue or syncope.  
He reported he was active and had no abnormal intolerance to 
exercise.  Cardiac examination showed regular rate and 
rhythm, normal S1 and S2, and no rubs, murmurs or gallops.  
The assessment was chronic hypertension controlled with daily 
medication.

Subsequent to this examination the RO contacted the VAMC and 
informed them that current exam protocol requires the 
examiner to provide the METS level determined by exercise 
testing, or if testing is contraindicated, the medical reason 
needs to be furnished as well as an estimate of the level of 
activity, expressed in METS and supported by specific 
examples.  The examiner responded with an estimate of a METS 
level of 1-2, with symptoms of dizziness, fatigue, syncope, 
and chest pain.  Stress testing was noted to be 
contraindicated due to cardiac pathology and symptomatology.

VA clinical records, dated in August 2000, show the veteran 
undergoing a Bruce procedure stress test.  It was noted that 
his maximum heart rate attained was 122 beats per minute 
(BPM), which was 69 percent of the predicted rate of 177 BPM.  
Maximum blood pressure was noted to be 164/96.  Maximum 
workload attained was 13 METS.  The impression noted that the 
veteran exercised according to the Bruce protocol and had to 
terminate due to fatigue.  Target heart rate was not attained 
due to beta-blockers.  He was noted to have excellent 
exercise capacity.

The report of a VA examination, conducted in August 2001, 
reflects that the veteran's report of working six months per 
year as an electrician.  He stated he does not do any 
strenuous activity.  His blood pressure was noted to be under 
good control on examination, with readings of 120/60 and 
122/60.  It was also indicated that he could walk on flat 
ground at a very slow pace for about two miles without chest 
pain or shortness of breath.  The veteran stated that he 
could not do a treadmill test because he was told on March 8, 
2001 that it could be fatal to him.  The assessment was 
hypertension under good control, with coronary artery 
disease, status post myocardial infarction noted on ECG.  

In October 2001, the RO proposed reducing the veteran's 
evaluation to 30 percent.  The veteran was notified of the 
proposed reduction.  No evidence or argument was received 
from the veteran.  In a rating decision dated in January 
2002, the RO reduced the veteran's evaluation to 30 percent, 
effective April. 1, 2002.

Analysis

As indicated above, while the RO treated the instant claim as 
one for an increased rating, the Board has recharacterized, 
and will adjudicate, the claim as one for restoration of the 
100 percent disability rating for service-connected 
hypertensive heart disease.  As explained below, the 
disposition of the issue on appeal is the same, regardless of 
how characterized.

Initially, the Board notes that the evidence does not 
indicate, nor does the veteran contend, noncompliance with 
the procedural requirements for rating reductions.  See 38 
C.F.R. § 3.105(e) (2002).  In this regard, the Board notes 
that an October 2001 rating decision proposed reduction of 
the evaluation assigned for the condition at issue from 100 
to 30 percent; and the January 2002 rating decision 
effectuated the reduction, effective from April 1, 2002.  In 
the interim, the veteran was afforded the opportunity to 
present evidence and argument as to why the reduction should 
not take place.  Under these circumstances, the Board will 
only focus its analysis on the propriety of the reduction.

For reductions in rating to be properly accomplished, 
specific requirements must be met.  See 38 C.F.R. § 3.344 
(2002); see also Dofflemyer v. Derwinski, 2 Vet. App. 277 
(1992).  The Board notes that the provisions of 38 C.F.R. §§ 
3.344(a) and (b), which govern reductions of rating in effect 
for five or more years, do not apply in this case because the 
100 percent rating for the veteran's hypertensive heart 
disease was in effect for only two years and three months.  
As regards disability ratings in effect for less than five 
years, adequate reexamination that discloses improvement in 
the condition will warrant reduction in rating.  See 38 
C.F.R. § 3.344(c).

In considering the propriety of a reduction, the Board must 
focus on the evidence available to the RO at the time the 
reduction was effectuated, although post-reduction medical 
evidence may be considered in the context of evaluating 
whether the condition had demonstrated actual improvement.  
Cf. Dofflemyer v. Derwinski, 2 Vet. App. 277, 281-282 (1992).

In this case, the regulatory criteria governing evaluation of 
hypertensive cardiovascular disease, 38 C.F.R. § 4.104, 
Diagnostic Code 7007 (2002), a 30 percent rating requires a 
workload of greater than 5 METs but not greater than 7 METs 
resulting in dyspnea, fatigue, angina, dizziness, or syncope, 
or; there is evidence of cardiac hypertrophy or dilatation on 
electrocardiogram, echocardiogram, or X-ray.  A 60 percent 
rating requires more than one episode of acute congestive 
heart failure (CHF) in the past year, or; workload greater 
than 3 METs but not greater than 5 METs resulting in dyspnea, 
fatigue, angina, dizziness, or syncope, or; left ventricular 
dysfunction with an ejection fraction of 30 to 50 percent.  A 
100 percent rating requires chronic CHF, or; workload of 3 
METs or less resulting in dyspnea, fatigue, angina, 
dizziness, or syncope, or; left ventricular dysfunction with 
an ejection fraction of less than 30 percent.  (A note in the 
regulation indicates that one MET is the energy cost of 
standing quietly at rest and represents an oxygen uptake of 
3.5 millimeters per kilogram of body weight per minute.  When 
the level of METs at which dyspnea, fatigue, angina, 
dizziness, or syncope develops is required for evaluation, 
and a laboratory determination of METs by exercise testing 
cannot be done for medical reasons, an estimation by a 
medical examiner of the level of activity (expressed in METs 
and supported by specific examples, such as slow stair 
climbing or shoveling snow) that results in dyspnea, fatigue, 
angina, dizziness, or syncope may be used to rate the 
veteran.  38 C.F.R. § 4.104 (2002).

Based on the August 2001 VA examination findings, in an 
October 2001 rating decision, the RO proposed to reduce the 
veteran's evaluation for hypertensive cardiovascular disease 
to 30 percent.  The RO indicated that the evidence showed his 
blood pressure was under good control, that his left 
ventricular ejection fraction was 60 percent and that his 
heart had regular rate and rhythm.

In an October 2001 letter, the RO notified the veteran of its 
intention to reduce his rating, and informed him that he 
could submit medical or other evidence to show that a 
reduction in his rating was not warranted.  In January 2002, 
the RO reduced the evaluation for the veteran's service-
connected hypertensive cardiovascular disease from 100 to 30 
percent, effective April 1, 2002.

In this case, when the August 2001 VA examination report 
(along with the August 2000 stress test results) are compared 
with the February 1999 VA examination report (in which the 
veteran's METs were estimated subsequent to examination 
rather than determined on actual stress test) that formed the 
basis for an increased, 100 percent rating, improvement in 
the veteran's hypertensive cardiovascular disease is clearly 
shown.  Specifically, while the narrative portion of the 
February 1999 examination report indicates that the veteran 
was active, had no abnormal intolerance to exercise and 
denied complaints of chest pain dyspnea, fatigue or syncope, 
the veteran was estimated to have an exercise capability of 
only 1-2 METS By comparison, on Bruce protocol stress test in 
August 2000 he had an exercise capacity of 13 METS 
(significantly more than workload of 3 METs or less that is a 
criterion of a 100 percent evaluation), and was noted to have 
excellent exercise capacity.  Additionally, the August 2001 
examination report shows that the veteran was employed as an 
electrician, his hypertension was under good control and his 
left ventricular ejection fraction was 60 percent 
(significantly greater than the ejection fraction of less 
than 30 percent required for a 100 percent evaluation).  When 
both the veteran's subjective complaints and the examining 
physician's objective findings are considered, the veteran's 
disability is shown to have improved over time.  

Under these circumstances, the Board finds that the record 
presents no basis for restoration of the 100 percent 
evaluation for hypertension from April 1, 2002.  Arguably, 
based on the facts of the case, and consistent with the 
provisions of DC 7007, the RO could have reduced the rating 
for hypertension in August 2000, following his Bruce protocol 
stress test; that reduction did not, in fact, take place 
until after the veteran was reexamined.  Because, on the 
basis of the evidence of record at the time of the reduction 
(both the stress test and examination results) reflected 
improvement in the veteran's hypertension (to an extent 
warranting no more than a 30 percent evaluation under DC 
7007), the RO properly reduced the rating for the disability 
from 100 percent to 30 percent.  

Accordingly, the Board finds that the criteria for 
restoration of the 100 percent evaluation for hypertension 
have not been met, and the claim on appeal must be denied.  
In reaching this conclusion, the Board has considered the 
benefit-of-the-doubt doctrine; however, as the preponderance 
of the evidence is against the claim, that doctrine is not 
for favorable application in the instant appeal.  See 38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App 49, 55-
57 (1990).





ORDER

Restoration of a 100 percent evaluation rating for the 
veteran's service-connected hypertensive heart disease is 
denied.



		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

